Exhibit (10)(ba) FIRST (QUALIFICATION) AMENDMENT TO THE MET-PRO CORPORATION RETIREMENT SAVINGS PLAN This First (Qualification) Amendment to the Met-Pro Corporation Retirement Savings Plan (the “Plan”) is made by Met Pro Corporation (the “Company”). W I T N E S S E T H: WHEREAS, the Company established the Plan for its eligible employees effective as of January 1, 1999, and amended and restated as of January 1, 2007; WHEREAS, the Company reserved the right in Section 13.01 of the Plan to amend the Plan at any time; and WHEREAS, the Company wishes to amend the Plan as requested by the Internal Revenue Service in connection with the application for a favorable determination letter. NOW, THEREFORE, the Plan is hereby amended as set forth below. 1.Section 1.23 of the Plan is amended to replace the phrase “compensation” (as defined in Section 415 of the Code)” contained in subsection (ii) with “compensation” (as defined in Section 4.03(a) of the Plan). -1- 2.Section 3.01(e) of the Plan is amended to replace “Plan Year” with “taxable year” where such term appears on the second line of the Section. 3.The following sentence is added to the end of Section 4.04(c) as follows: Notwithstanding the above, if the Plan Administrator fails to correct the Plan’s Actual Deferral Percentage test within two and one-half (2-1/2) months following the end of the
